MALLARD, Chief Judge.
The defendant in his brief contends that the court committed error in submitting to the jury the question of the defendant’s guilt of voluntary manslaughter. This contention is without merit. We think the trial judge properly submitted the issue of voluntary manslaughter.
The defendant also contends that the trial judge committed error in ruling on the admission of some of the evidence. We have examined these assignments of error, properly presented, *413and are of the opinion that the trial judge did not commit prejudicial error in ruling on the admission or exclusion of evidence.
Defendant contends that the trial judge committed error in failing to set aside the verdict of guilty of voluntary manslaughter and in refusing to grant defendant’s motion in arrest of judgment and in entering and signing the judgment. We do not agree and these assignments of error are overruled.
The defendant was, at his first trial, convicted of murder in the second-degree, and at this trial he was convicted of voluntary manslaughter.
We are of the opinion and so hold that the defendant has had a fair trial, free from prejudicial error.
No error.
Judges Campbell and Britt concur.